Title: To George Washington from Major General John Sullivan, 10 July 1777
From: Sullivan, John
To: Washington, George



Dr General
Ramapo Clove [N.J.] July 10th 1777

previous to Receiving yr Excys favor Informing that a Court of Inquiry Should Determine the matter Respecting the Comp[lain]t made by Hazen & Hall I had in order to find out the Truth of the affair appointed a Court of Inquirey the result of which I do my Self the Honor to Inclose your Excellency. You Can from this Easily Discover whether there was any foundation for this Complaint I did not Call upon Yr Excey Supposing a Tryal was immediately to be had but as I was Acting officially in Making the Complaint I thought it a Duty I owed to the publick to have a publick Decision which would Clear up my publick Character Justify the official Act I had Done & Leave Doctor Cochrans (if he pleased) to pursue those frightful Steps he mentioned, I by no means Complained of those Steps as the Insult The Calling upon, me to unsay what I had Said in an official way was what I Deemed an Insult

& what I wish to present in a publick manner Dr General I have the Honor to be Yr Excys most obedt Servt

Jno. Sullivan

